DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with John A. LeBlanc on 06/03/2021.
Drawings
The drawing filed on 07/18/2018 is in compliance with MPEP 608.03 and therefore is accepted.

AMENDMENTS TO THE CLAIMS
1.	(Currently Amended) A controlling method of an image device, comprising:
capturing a plurality of parity fields in a Bayer domain from an image sensor of the image device; and
generating a video by reconstructing the plurality of parity fields by using one of a pre-Image Signal Processor (ISP) Flexible Sub-sampled Readout (FSR) reconstruction and a post-ISP FSR reconstruction based on bandwidth capacity of an ISP of the image device,
wherein the generating further comprises:
reconstructing the plurality of parity fields by using the pre-ISP FSR reconstruction in response to bandwidth of the ISP of the image device being unable to process the plurality of parity fields which have a frame rate that is scaled up by a scaling factor,
detecting a user event for recording full frame Bayer data corresponding to a video captured by the image sensor,
fetching, from a circular memory, a first parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined before the user event and a second parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined after the user event,
reconstructing full frame Bayer data by using the first parity field set and the second parity field set,
resizing the full frame Bayer data reconstructed in ISP bandwidth, and
generating full frame YUV data by processing the resized full frame Bayer data.

2.	(Currently Amended) The method of claim l, 
wherein the generating of the video comprises generating the plurality of parity fields which respectively have parity numbers by using a zig-zag sampling pattern, 
wherein a frame rate of each of the plurality of parity fields is scaled up in accordance with a scaling factor, and a frame size of each of the plurality of parity fields is scaled down in accordance with the scaling factor, and
wherein the scaling factor corresponds to a number of the plurality of parity fields.

3.	(Currently Amended) The method of claim 1, further comprising:
storing the plurality of parity fields based on a First-in-First-out (FIFO) mechanism.

4.	(Cancelled) 

of claim 1, further comprising:
generating a preview video by processing the first parity field set and the second parity field set,
wherein the preview video is generated by processing a first parity field included in the first parity field set and a second parity field included in the second parity field set and the first parity field and the second parity field have an identical parity number.

6.	(Currently Amended) The method of claim 1, 
wherein the generating, further comprises:
reconstructing the plurality of parity fields by using the pre-ISP FSR reconstruction in response to bandwidth of the ISP of the image device not being able to process the plurality of parity fields which have a frame rate that is scaled up by a scaling factor,
detecting a user event for recording full frame Bayer data corresponding to a video captured by the image sensor[[;]],
fetching, from a circular memory, a first parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined before the user event and a second parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined after the user event[[;]],
demosaicing the first parity field set and the second parity field set to generate demosaiced data[[;]],
generating YUV data of which a frame rate and a frame size arc identical to a frame rate and a frame size of the plurality of parity fields from the demosaiced data[[;]], and
generating full frame YUV data by reconstructing the YUV data.

7.	(Currently Amended) The method of claim 6, further comprising:


8.	(Currently Amended) The method of claim 1, wherein the capturing comprises 
capturing a plurality of parity fields by sampling a part of 

9.	(Currently Amended) An image device, comprising:
an image sensor configured to capture a plurality of parity fields in a Bayer domain; and
an FRS reconstruction unit configured to generate a video by reconstructing the plurality of parity fields by using one of a pre-TSP FSR reconstruction and a post-ISP FSR reconstruction based on bandwidth capacity of an ISP of the image device,
wherein the FRS reconstruction unit, in response to detecting a user event for recording full frame Bayer data corresponding to a video captured by the image sensor:
reconstructs the plurality of parity fields by using the pre-ISP FSR reconstruction, in response to bandwidth of the ISP of the image device being unable to process the plurality of parity fields which have a frame rate that is scaled up by a scaling factor,
fetches, from the circular memory, a first parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined before the user event and a second parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined after the user event,
reconstructs full frame Bayer data by using the first parity field set and the second parity field set,
resizes the full frame Bayer data reconstructed in ISP bandwidth, and
generates full frame YUV data by processing the resized full frame Bayer data.

of claim 9, 
wherein the FRS reconstruction unit generates the plurality of parity fields which respectively have parity numbers by using a zig-zag sampling pattern, 
wherein a frame rate of each of the plurality of parity fields is scaled up in accordance with a scaling factor, and a frame size of each of the plurality of parity fields is scaled down in accordance with the scaling factor, and
wherein the scaling factor corresponds to a number of the plurality of parity fields.

11.	(Currently Amended) The device of claim 9, further comprising:
a circular memory configured to store the plurality parity fields based on a FIFO mechanism.

12.	(Cancelled) 

13.	(Currently Amended) The device of claim [[12]] 9, 
wherein the FRS reconstruction unit generates a preview video by processing the first parity field set and the second parity field set, and
wherein the preview video is generated by processing a first parity field included in the first parity field set and a second parity field included in the second parity field set and the first parity field and the second parity field have an identical parity number.

14.	(Currently Amended) The device of claim [[9]] 11, 
wherein the FRS reconstruction unit, in response to detecting a user event for recording full frame Bayer data corresponding to a video captured by the image sensor[[,]]:
reconstructs the plurality of parity fields by using the pre-ISP FSR reconstruction in response to bandwidth of the ISP of the image device not being 
fetches, from the circular memory, a first parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined before the user event and a second parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined after the user event,
demosaics the first parity field set and the second parity field set to generate demosaiced data[[;]],
generates YUV data of which a frame rate and a frame size are identical to a frame rate and a frame size of the plurality of parity fields from the demosaiced data[[;]], and
generates full frame YUV data by reconstructing the YUV data.

15.	(Currently Amended) The device of claim 14, wherein the FRS reconstruction unit generates a preview video by processing the demosaiced data.

Allowable Subject Matter
Claims 1- 3, 5-11,13-15 are allowed.
As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein the generating further comprises:
reconstructing the plurality of parity fields by using the pre-ISP FSR reconstruction in response to bandwidth of the ISP of the image device being unable to process the plurality of parity fields which have a frame rate that is scaled up by a scaling factor,
detecting a user event for recording full frame Bayer data corresponding to a video captured by the image sensor,
fetching, from a circular memory, a first parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined before the 
reconstructing full frame Bayer data by using the first parity field set and the second parity field set,
resizing the full frame Bayer data reconstructed in ISP bandwidth, and
generating full frame YUV data by processing the resized full frame Bayer data.”
As of Claims 2-3,5-8: Claims 2-3, 5-8 depend from Claim 1 and therefore are allowed as well.
As of Claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein the FRS reconstruction unit, in response to detecting a user event for recording full frame Bayer data corresponding to a video captured by the image sensor:
reconstructs the plurality of parity fields by using the pre-ISP FSR reconstruction, in response to bandwidth of the ISP of the image device being unable to process the plurality of parity fields which have a frame rate that is scaled up by a scaling factor,
fetches, from the circular memory, a first parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined before the user event and a second parity field set corresponding to a plurality of parity fields stored in a time unit which is predetermined after the user event,
reconstructs full frame Bayer data by using the first parity field set and the second parity field set,
resizes the full frame Bayer data reconstructed in ISP bandwidth, and
generates full frame YUV data by processing the resized full frame Bayer data.”

As of Claims 10-11, 13-15: Claims 10-11, 13-15 depend from Claim 9 and therefore are allowed as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Mantzel (US 20170318273) discloses a method for generating video data using an imaging device (¶0007, ¶0044, claim 1), the method comprising: 
capturing, by a first sensor of the imaging device, a first set of sub-sampled monochrome frames (steps 350, 354, 356, fig. 18, ¶0113-0115, fig. 10 block 178, ¶0101, fig. 1, ¶0039, ¶0050); capturing, by a second sensor of the imaging device, a second set of sub-sampled color frames (steps 352, 354, 356, fig. 18, ¶0113-0115, fig. 10 block 176, ¶0101, fig. 1, ¶0039, ¶0050); reconstructing one or more high resolution monochrome frames using the first set of sub-sampled monochrome frames (step 360, fig. 16, ¶0116, block 186, fig. 10, ¶0104); and generating one or more high resolution color frames based on the second set of sub-sampled color frames and the reconstructed one or more high resolution monochrome frames (steps 360, 364, fig. 18, “…the techniques may utilize more detailed mono photo capture to enhance color photos that are typically captured at a lower resolution.” – ¶0038. The camera processor may generate an equalized color image by adding the upscaled result of the subtraction to the combined color image 15A – ¶0105. Also see ¶0116. Each one of these images may be combined to generate a higher resolution image – ¶0051).  
Chen et al. (US 2005/0036063 A1) teaches FIG. 1A illustrates a diagram of the first embodiment of the present invention. Referring to step 200, which receives four fields of a field sequence, wherein the four fields in the order before and after are a first field, a second field, a third field and a fourth field. Each field of the field sequence is formed by the same pixel positions, and so are its parity fields (the forward parity field and the backward parity field) under difference time. The pixel positions formal plurality of scan lines. That is, each field has some scan lines that each of the scan lines is formed by some pixels. Each signal pixel is located on a signal pixel position. Many pixels that each of them is within a different field may be on the same pixel position at different time. Then step 210 executes the motion detection for generating a motion detection result. Later, a parity field difference sequence is generated depending on the motion detection result in step 220. Afterwards, step 230 executes a 3:2 pull-downed detection for generating a 3:2 pull-downed result depending on the parity field difference sequence. Finally, Step 240 generates a de-interlacing result by a de-interlacing method depending on the 3:2 pull-downed result  (¶0019).  
Chou (US 8, 233,084) teaches Methods and systems are described for detecting a video field parity pattern in a video signal comprising a plurality of interlaced video fields, wherein each video field includes a plurality of pixels located in a plurality of .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697